DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/27/2021 has been entered. Claims 15-34 are pending.
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
Regarding claims 15-27, applicant argues on pages 1-4 of the Remarks that, “It can be clearly seen from Fig. 2 of Stringer that there is not a transition zone which is configured such that the fabric 201 "lies smoothly" from the top surface of the frame 204 to the upper surface of the keycap 205”
In response to the applicant’s argument, examiner respectfully disagrees. Stringer describes transition zone and flush level in fig. 2-4 and paragraph 25, “a top section of fabric may be bonded to the keycap and side sections of fabric (e.g., that portion of fabric overlapping the sides of the keycap or otherwise extending from the top section) may be unbonded, such that the side sections are operable to bend and/or buckle during movement of the keycap” Examiner interprets the unbonded gap between the keycap and frame as the transition zone. Paragraph 27 describes, “The keycap may include a top surface that projects above the aperture when force is not exerted downward upon the keycap and is flush with the aperture and/or enters the aperture when force is exerted downward” It is inherent that there is a point where the keycap flushes with the frame during downward exerted force on the keycap due to the movement in the unbonded gap. Examiner assert that Stringer describes the above limitation. Rejection maintained.  
Regarding claims 28-34, applicant argues on page 4 of the Remarks that, “the keycap 205 of Stringer cannot be regarded as a "touch assembly" in the sense of the present application”
In response to the applicant’s argument, examiner respectfully disagrees. Examiner introduced Heintze to teach this deficiency in Stringer. Heintze describes touch assembly in fig. 2, 6 and paragraph 32, “touch-sensing mechanisms may be applied to both touch regions and depressible keys, such that touch may be detected over one or more depressible keys in the absence of, or in addition to, mechanical actuation of the depressible keys” Examiner assert that the combination of Stringer and Heintze describe the above limitation. Rejection maintained.
Regarding claims 28-34, applicant argues on page 5 of the Remarks that, “the keycap 205 is movable relative to the frame 204 and thus the keycap 205 cannot be fixed onto the frame 204”
In response to the applicant’s argument, examiner respectfully disagrees. Stringer describes adhesive between the assembly and the aperture in fig. 2-5 and paragraph 57, “view of the key 102 of the fabric keyboard 101. The dome 210 may be placed on the substrate 215 and held in place by adhering the switch block 211 to the substrate 215 with the adhesive 212. The keycap 205 may be positioned under the frame 204 in the aperture 218, biased against the frame by the dome 210, and the frame 204 may be coupled to the substrate 215” The switch block 211 implementations where the fabric 701 is bonded to the keycap 705 using adhesive, the adhesive may be reflowed after the portions of the fabric 701 and second coating 751 are removed in order to ensure that the remaining portions of the fabric 701 remain adequately bonded to the keycap 705” Paragraph 81 further describes, “the embossed fabric may be moved to a second injection mold and material injected therein. Individual keycaps may be placed in the apertures and bonded to the embossed regions of the fabric (which may have been removed from the injection mold), such as using adhesive)” Examiner assert that the combination of Stringer and Heintze describe the above limitation. Rejection maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-22, 24, and 26-27 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stringer et al (US Pub. 20160049266).
Regarding claim 15
A user-interface assembly, (refer to fig. 1 and paragraph 32. Describes fabric keyboard 101) comprising: 
A supporting frame, (refer to fig. 2-4 and paragraph 35. Describes frame 204 may define an aperture 218) comprising: 
A top surface, (refer to fig. 2 and paragraph 35. Describes a fabric 201 may be bonded to the top surface of a keycap 205 and to a frame 204); 
Sidewalls, (refer to fig. 2-4 and paragraph 45. Describes portions of the frame 204 defining a perimeter around the aperture 218 may include flanges 216 that extend into the aperture 218); and 
A recess defined by the sidewalls, (refer to fig. 2-4 and paragraph 45. Describes portions of the frame 204 defining a perimeter around the aperture 218 may include flanges 216 that extend into the aperture 218) the recess sized to receive a part, (refer to fig. 2 and paragraph 35. Describes frame 204 may define an aperture 218 in or through which the keycap 205 may move); 
The part comprising an upper surface, (refer to fig. 2-4 and paragraph 35. Describes a fabric 201 may be bonded to the top surface of a keycap 205) wherein the part is configured to provide a switch function to the user-interface assembly, wherein the part is disposed in the recess of the supporting frame, (refer to fig. 2-4 and paragraph 35. Describes frame 204 may define an aperture 218 in or through which the keycap 205 may move. Movement of the keycap 205 may activate a dome switch by deforming a dome 210 to touch or otherwise connect to a contact 213
An overlay configured to cover and adhere to the top surface of the supporting frame by a first back adhesive, (refer to fig. 2-4 and paragraph 35. Describes a fabric 201 may be bonded to the top surface of a keycap 205 and to a frame 204 (such as by adhesive 203)) and to the upper surface of the part by a second back adhesive, (refer to fig. 2-4 and paragraph 35. Describes a fabric 201 may be bonded (such as by adhesive 202) to the top surface of a keycap 205 and to a frame 204); and 
A transition zone disposed under the overlay, (refer to fig. 2-4 and paragraph 24. Describes fabric may be slack, or excess fabric may be contained, between the part bonded to the keycap and the part bonded to the frame. Examiner interprets the unbonded gap between the keycap and frame as the transition zone) 
Wherein the transition zone extends at least from the sidewall of the supporting frame toward the part, (refer to fig. 2-4 and paragraph 24. Describes fabric may be slack, or excess fabric may be contained, between the part bonded to the keycap and the part bonded to the frame. Examiner interprets the unbonded gap between the keycap and frame as the transition zone) such that the overlay lies smoothly from the top surface of the supporting frame to the upper surface of the part, (refer to fig. 2-4 and paragraphs 25, 27. Describes a top section of fabric may be bonded to the keycap and side sections of fabric (e.g., that portion of fabric overlapping the sides of the keycap or otherwise extending from the top section) may be unbonded, such that the side sections are operable to bend and/or buckle during movement of the keycap. Para. 27, describes: keycap may include a top surface that projects above the aperture when force is not exerted downward upon the keycap and is flush with the aperture and/or enters the aperture when force is exerted downward. It is inherent that there is a point where the keycap flushes with the frame during downward exerted force on the keycap due to the movement in the unbonded gap).
Regarding claim 16, Stringer discloses:
Wherein the transition zone is an adhesive-free zone on the overlay, such that the overlay does not adhere to a portion of the top surface of the supporting frame and a portion of the upper surface of the part in the transition zone, (refer to fig. 2-4 and paragraph 24. Describes fabric may be slack, or excess fabric may be contained, between the part bonded to the keycap and the part bonded to the frame. Examiner interprets the unbonded gap between the keycap and frame as the transition zone).
Regarding claim 17, Stringer discloses:
Wherein the adhesive-free zone is formed by removing a corresponding portion of the second back adhesive, (refer to fig. 2-4 and paragraph 24. Describes fabric may be slack, or excess fabric may be contained, between the part bonded to the keycap and the part bonded to the frame. Examiner interprets the unbonded gap between the keycap and frame as the transition zone with no adhesive).
Regarding claim 18
Wherein the transition zone is an adhesive-free zone on the overlay, such that the overlay does not adhere to a portion of the top surface of the supporting frame or a portion of the upper surface of the part in the transition zone, (refer to fig. 2-4 and paragraph 24. Describes fabric may be slack, or excess fabric may be contained, between the part bonded to the keycap and the part bonded to the frame. Examiner interprets the unbonded gap between the keycap and frame as the transition zone with no adhesive).
Regarding claim 19, Stringer discloses:
Wherein the transition zone is a flexible portion of a top layer of the part extending outward from a body of the part, (refer to fig. 2-4 and paragraph 24. Describes fabric may be slack, or excess fabric may be contained, between the part bonded to the keycap and the part bonded to the frame).
Regarding claim 20, Stringer discloses:
Wherein the flexible portion has a smaller thickness than a thickness of the body, (refer to fig. 2-4 and paragraph 24. Describes fabric may be slack, or excess fabric may be contained, between the part bonded to the keycap and the part bonded to the frame. Fig. 2-4 depicts the fabric 201 to be smaller in thickness compare to the keycap 205).
Regarding claim 21, Stringer discloses:
Wherein the back adhesive is adhered to the flexible portion and the part is formed by laminating a serial of individual layers, (refer to fig. 1-4 and paragraphs 22, 35. Describes an input device may include a frame, multiple keys that generate inputs when pressed, and fabric (or multiple layers of fabric) overlying the keycaps and, optionally, some portion of the frame. Para. 35, describes: a fabric 201 may be bonded (such as by adhesive 202) to the top surface of a keycap 205).
Regarding claim 22, Stringer discloses:
Wherein the back adhesive is adhered to the flexible portion or the part is formed by laminating a serial of individual layers, (refer to fig. 1-4 and paragraphs 22, 35. Describes an input device may include a frame, multiple keys that generate inputs when pressed, and fabric (or multiple layers of fabric) overlying the keycaps and, optionally, some portion of the frame. Para. 35, describes: a fabric 201 may be bonded (such as by adhesive 202) to the top surface of a keycap 205).
Regarding claim 24, Stringer discloses:
Wherein a thickness of the thickest portion of the part is equal to or smaller than a depth of the recess, (refer to fig. 2-4 and paragraph 35. Describes frame 204 may define an aperture 218 in or through which the keycap 205 may move. Fig. 2-4 depicts the overall depth of the aperture 218 to be larger than the keycap 205).
Regarding claim 26, Stringer discloses:
Wherein the part is a hard printed circuit board, (refer to fig. 2-4 and paragraph 35. Describes the dome 210 and contact 213 may be positioned on a substrate 215 such as a printed circuit board (PCB)).
Regarding claim 27
Wherein the part is a membrane switch, (refer to fig. 2-4 and paragraph 35. Describes each key may further include a keycap that is operable to move within an aperture of the frame, a switch (such as a dome switch) activated when the keycap depresses sufficiently far, and a support mechanism that biases the key away from the switch in its resting state).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringer et al (US Pub. 20160049266) in view of Heintze (US Pub. 20100281410).
Regarding claim 28, Stringer discloses:
A method for integrating assembly into a user-interface assembly, the assembly having a top surface and a bottom surface, (refer to fig. 1-4 and paragraph 35. Describes a fabric 201 may be bonded (such as by adhesive 202) to the top surface of a keycap 205. Para. 38, describes: the substrate 215 may be flexible such that the fabric keyboard 101 and/or other such keyboard including a key such as the key 102 may be flexible) the user-interface assembly having a supporting frame and a recess sized to receive the assembly, (refer to fig. 2 and paragraph 35. Describes frame 204 may define an aperture 218 in or through which the keycap 205 may move) the method comprising: 
Placing the top surface of the assembly on a flat surface, (refer to fig. 2-4 and paragraph 35. Describes a fabric 201 may be bonded (such as by adhesive 202) to the top surface of a keycap 205. Fig. 2-4 depicts a flat top surface for the keycap); 
Positioning the supporting frame at a predetermined position relative to the assembly such that at least one portion of the assembly is located within the recess, (refer to fig. 2 and paragraph 35. Describes frame 204 may define an aperture 218 in or through which the keycap 205 may move); and 
Injecting a flowable adhesive into a gap between the portion of the assembly and a corresponding portion of the recess from a first direction to fix the assembly onto the supporting frame, wherein an amount of the injected flowable adhesive is adapted based on a volume of the gap, (refer to fig. 2-5, 7A-F and paragraphs 57, 66, 81. Describes view of the key 102 of the fabric keyboard 101. The dome 210 may be placed on the substrate 215 and held in place by adhering the switch block 211 to the substrate 215 with the adhesive 212. The keycap 205 may be positioned under the frame 204 in the aperture 218, biased against the frame by the dome 210, and the frame 204 may be coupled to the substrate 215. Para. 66, describes: implementations where the fabric 701 is bonded to the keycap 705 using adhesive, the adhesive may be reflowed after the portions of the fabric 701 and second coating 751 are removed in order to ensure that the remaining portions of the fabric 701 remain adequately bonded to the keycap 705. Para. 81, describes: the embossed fabric may be moved to a second injection mold and material injected therein. Individual keycaps may be placed in the apertures and bonded to the embossed regions of the fabric (which may have been removed from the injection mold), such as using adhesive. The switch block 211 is considered a portion of the key assembly that is between the assembly and the aperture fixed to the frame substrate with an adhesive).
Stringer does not explicitly disclose:
Integrating a touch assembly into a user-interface assembly
Heintze teaches:
Integrated a touch assembly into a user-interface assembly, (refer to fig. 2, 6 and paragraph 32. Describes touch-sensing mechanisms may be applied to both touch regions and depressible keys, such that touch may be detected over one or more depressible keys in the absence of, or in addition to, mechanical actuation of the depressible keys)
The two references are analogous art because they are relate with the same field of invention of input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch-sensing mechanisms on depressible keys as taught by Heintze with the inputs device of Stringer. The motivation to combine the Heintze reference is to provide intuitive experience for users with multiple options for interacting with depressible keys.
Regarding claim 23
Wherein a thickness of the thickest portion of the part is equal to or larger than a depth of the recess, (refer to fig. 2-4 and paragraph 35. Describes frame 204 may define an aperture 218 in or through which the keycap 205 may move. Fig. 2-4 depicts the overall depth of the aperture 218 to be larger than the keycap 205).
Stringer does not explicitly disclose:
Wherein a thickness of the thickest portion of the part is equal to or larger than a depth of the recess.
It would have been an obvious matter of design choice to increase the thickness of the part to be equal or larger than the recess, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 25, Stringer discloses:
Wherein the recess is a first recess, (refer to fig. 2-4 and paragraph 35. Describes frame 204 may define an aperture 218 in or through which the keycap 205 may move) 
Stringer does not explicitly disclose:
Wherein the user-interface assembly further comprises a touch screen, and wherein the supporting frame further comprises a second recess sized to receive the touch screen.
Heintze teaches:
Wherein the user-interface assembly further comprises a touch screen, and wherein the supporting frame further comprises a second recess sized to receive the touch screen, (refer to fig. 2 and paragraph 31. Describes touch input display section 208 and/or the depressible keys (e.g., depressible key 222) may be configured to display images produced by liquid crystal display 218 and, optionally, to receive touch input from a user).
Regarding claim 25, refer to the motivation of claim 28.
Regarding claim 29, Stringer discloses:
Covering and adhering an overlay to the assembly, (refer to fig. 2-4 and paragraph 35. Describes a fabric 201 may be bonded to the top surface of a keycap 205 and to a frame 204 (such as by adhesive 203))
Stringer does not disclose:
Wherein the touch assembly comprises a touchscreen and the method further comprises: covering and adhering an overlay to the touch screen.
Heintze teaches:
Wherein the touch assembly comprises a touchscreen and the method further comprises, (refer to fig. 2 and paragraph 31. Describes touch input display section 208 and/or the depressible keys (e.g., depressible key 222) may be configured to display images produced by liquid crystal display 218 and, optionally, to receive touch input from a user).
Heintze does not teach:
covering and adhering an overlay to the touch screen

Regarding claim 30, Stringer discloses:
Wherein positioning the supporting frame comprises: adhering a top surface of the supporting frame onto a portion of the overlay extending out of the assembly, (refer to fig. 2-4 and paragraph 35. Describes a fabric 201 may be bonded to the top surface of a keycap 205 and to a frame 204 (such as by adhesive 203)); and before injecting the flowable adhesive, placing a weight body onto a backside of the assembly, (refer to fig. 2-4, 7A-F and paragraphs 66, 81, 51. Describes implementations where the fabric 701 is bonded to the keycap 705 using adhesive, the adhesive may be reflowed after the portions of the fabric 701 and second coating 751 are removed in order to ensure that the remaining portions of the fabric 701 remain adequately bonded to the keycap 705. Para. 81, describes: the embossed fabric may be moved to a second injection mold and material injected therein. Individual keycaps may be placed in the apertures and bonded to the embossed regions of the fabric (which may have been removed from the injection mold), such as using adhesive. Para. 57, describes: The dome 210 may be placed on the substrate 215 and held in place by adhering the switch block 211 to the substrate 215 with the adhesive 212).
Stringer does not explicitly disclose:
Touch screen.
Heintze teaches:
Touch screen, (refer to fig. 2 and paragraph 31. Describes touch input display section 208 and/or the depressible keys (e.g., depressible key 222) may be configured to display images produced by liquid crystal display 218 and, optionally, to receive touch input from a user).
Regarding claim 30, refer to the motivation of claim 28.
Regarding claim 31, Stringer discloses:
Wherein positioning the supporting frame comprises: placing and adhering a top surface of the supporting frame onto a portion of the overlay extending out of the touch screen; or before injecting the flowable adhesive, placing a weight body onto a backside of the touch screen, (refer to fig. 2-4 and paragraph 35. Describes a fabric 201 may be bonded to the top surface of a keycap 205 and to a frame 204 (such as by adhesive 203)).
Stringer does not explicitly disclose:
Touch screen.
Heintze teaches:
Touch screen, (refer to fig. 2 and paragraph 31. Describes touch input display section 208 and/or the depressible keys (e.g., depressible key 222) may be configured to display images produced by liquid crystal display 218 and, optionally, to receive touch input from a user).
Regarding claim 31, refer to the motivation of claim 28.
Regarding claim 32
Wherein the flowable adhesive is injected into the gap via injection ports formed in the supporting frame, (refer to fig. 2-4, 7A-F and paragraphs 66, 81, 51. Describes implementations where the fabric 701 is bonded to the keycap 705 using adhesive, the adhesive may be reflowed after the portions of the fabric 701 and second coating 751 are removed in order to ensure that the remaining portions of the fabric 701 remain adequately bonded to the keycap 705. Para. 81, describes: the embossed fabric may be moved to a second injection mold and material injected therein. Individual keycaps may be placed in the apertures and bonded to the embossed regions of the fabric (which may have been removed from the injection mold), such as using adhesive).
Stringer and Heintze do not disclose:
Injection into the gap via injection ports
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an entry way for the adhesive to be administered for the bonding of layers.
Regarding claim 33, Stringer and Heintze do not disclose:
Wherein the injection ports have round shapes or slot shapes.
It would have been an obvious matter of design choice regarding the shape of the injection port since the applicant has not disclosed that a particular shape provide added benefit to solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any provided shape.
Regarding claim 34
Wherein the first direction is a bottom direction relative to the supporting frame.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/07/2021